Upon a subsequent motion for a reargument, the following opinion was handed down:
The appellants move for a reargument in this case on the merits, upon the assumption that the court overlooked the fact that in this case land was taken for public use, and that the proceedings of the commissioners appointed to appraise the lands having been held invalid, the Legislature could not confirm their proceedings; that their report was a nullity, and at the time of the passage of the confirmatory act of 1874 no land had been taken for public use, and therefore giving effect to that act results in *Page 368 
allowing the Legislature itself to take the land and make the appraisal, which is in violation of section seven of article one of the Constitution.
That section provides that the compensation for land taken for public use, when not to be made by the State, shall be ascertained by a jury, or by not less than three commissioners, appointed by a court of record; and the case of Menges v. TheCity of Albany (56 N.Y., 374), is cited to the effect that any act of the Legislature assuming to authorize such appraisal in any other manner, is void.
In that case the act assumed to authorize the appraisal by a body of freeholders, who were neither a jury nor commissioners appointed by a court of record. In the present case no such fault can be found with the original act under which the commissioners were appointed. The invalidity of their action did not result from any unconstitutionality in the manner of their appointment, or want of jurisdiction on their part, but solely from their failure to comply with the provisions of the act which required them to state in their report the quantity of land and the value of any property taken, with the names of the owners and amount of damages awarded, and a general description of the lands assessed, etc. In lieu of this they only stated the names of the owners, with the amounts awarded to and assessed against each.
But their return shows that they examined the property and caused it to be surveyed and mapped showing the feet and inches owned by each individual, which map was their guide in ascertaining the quantity of land owned by each land owner, to be taken for the improvement, and they annex the map to their return. The assessment and appraisal were, in fact, made in a manner in which it would have been competent for the legislature, under the constitution, to have authorized it to be made; and therefore we think that they did not transcend their powers by legalizing what the commissioners had done. The appraisal was made by commissioners appointed in the manner prescribed by the constitution, *Page 369 
and although it would have been more orderly and satisfactory if, in confirming their action, the legislature had required more particular and detailed evidence of their proceedings to have been made matter of record, yet we cannot say that the failure to do so presents any constitutional objection. There can be no practical difficulty in ascertaining the amount of land taken from each land owner; and it appears from the return that after giving ample time for all who were interested, to be heard, and examining the property and ascertaining by said survey and map the exact quantity of land to be taken, the commissioners made their awards and assessments according to their best judgment.
The awards were therefore made, not by the legislature but by commissioners regularly appointed, and though they failed to comply with some of the formalities prescribed in the original act, the legislature had the power to cure this defect which was merely in the manner of execution of the authority legally conferred upon them.
As this court affirmed the judgment below without costs, on the ground that the confirmatory act was passed after the institution of this proceeding, the appellants contend that for the same reason the judgment of the General Term should be modified by striking out the award of costs to the respondent. We think this modification should be made for a more conclusive reason, viz.: that on a common law certiorari costs are not allowable, as we have heretofore held.
The motion for a reargument should be denied, and the remittitur amended so as to modify the judgment appealed from by striking out the allowance of costs in the court below.
All concur.
Ordered accordingly. *Page 370